Citation Nr: 0403448	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for stomach and liver 
disease, secondary to medication taken for service-connected 
residuals of bilateral heel stress fractures.            

2.  Entitlement to service connection for hepatitis C.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Huntington, West Virginia (RO).               

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

This case is not yet ready for appellate review.  In this 
regard, the Board notes that by a June 2002 rating action, 
the RO denied the appellant's claims for service connection 
for stomach and liver disease, secondary to medication taken 
for service-connected residuals of bilateral heel stress 
fractures, and hepatitis C.  Following the receipt of the 
appellant's Notice of Disagreement in June 2002, a Statement 
of the Case (SOC) was issued in November 2002.  The appellant 
submitted his substantive appeal (VA Form 9) in December 
2002.  At that time, he also submitted VA Medical Center 
(VAMC) outpatient treatment records, from July 1984 to 
January 1999, and copies of medical articles on hepatitis C 
from the Internet.  In addition, in February 2003, the RO 
received VAMC outpatient treatment records, from June to July 
2002, and from February 2003.  Following the receipt of the 
Internet medical articles on hepatitis C, and the additional 
VAMC treatment records, and prior to the certification and 
transfer of the record to the Board, a Supplemental Statement 
of the Case (SSOC) was not issued.  See 38 C.F.R. § 19.37 (a) 
(2003).


The controlling regulations provide that a "Supplemental 
Statement of the Case . . . will be furnished to the 
appellant . . . when additional pertinent evidence is 
received after a Statement of the Case . . . has been 
issued."  38 C.F.R. § 19.31 (2003).  Here, before transfer 
of the claims file from the RO to the Board, the RO obtained 
Internet medical articles on hepatitis C that were not 
previously on file.  In addition, in regard to the VAMC 
outpatient treatment records, although some of the records 
are duplicative of treatment records already on file, the 
outpatient treatment records from June to July 2002, and from 
February 2003, were not previously on file.  Accordingly, 
because these medical articles and records contain evidence 
pertinent to the appellant's claims, a remand is required for 
the issuance of an SSOC.  38 C.F.R. § 19.9 (2003).

In regard to the appellant's claim for service connection for 
stomach and liver disease, secondary to medication taken for 
the service-connected residuals of bilateral heel stress 
fractures, the Board notes that VAMC outpatient treatment 
records, from January 1987 to September 2001, show that in 
July 1991, the appellant stated that he was service-connected 
for unspecified bone disease.  At that time, the appellant 
indicated that he had fractured his feet during service.  It 
was noted that the appellant complained of a 20 to 30 year 
history of migratory joint pain in his back, knees, 
shoulders, and feet.  According to the appellant, he was 
currently taking Tylenol for his pain because Ibuprofen had 
caused gastrointestinal (GI) upset in the past.  In addition, 
the records also reflect that in January 1999, the appellant 
was treated after complaining of a sour stomach.  At that 
time, he stated that he took Mylanta which helped relieve his 
stomach problem.  He further noted that he had chronic 
arthritis.  The diagnosis was chronic dyspepsia.  

VAMC outpatient treatment records, from February to May 2002, 
reflect that in February 2002, the appellant underwent a 
physical examination.  At that time, he complained of 
occasional epigastric pain.  The diagnosis was 
duodenitis/gastritis.  In February 2002, the appellant 
underwent a liver-spleen scan.  At that time, it was noted 
that the scan had been ordered because the appellant had 
chronically elevated liver enzymes.  The scan was interpreted 
as showing mild bone marrow activity, with no other 
diagnostic abnormality.   

In April 2002, the appellant underwent a VA examination.  At 
that time, the appellant stated that in 1981, he was 
prescribed Ibuprofen for his stress fractures.  The appellant 
indicated that after taking the medication for six months, he 
developed frequent epigastric pain associated with reflux.  
He noted that he was then put on some kind of antacids, which 
relieved the pain.  The appellant reported that through the 
years, he had also developed "an arthritis kind of pain."  
The examiner stated that the appellant had been seen at the 
VAMC, but that he had a problem taking Tylenol, Trilisate, 
Percogesic, aspirin, and non-steroidal anti-inflammatory 
drugs because the medications aggravated his epigastric pain.  
The examiner further noted that the appellant had elevated 
liver enzymes and that hepatitis C antibodies were positive.  
Following the physical examination, the diagnosis was 
dyspepsia.  An addendum to the April 2002 examination report 
shows that the appellant underwent a barium swallow 
esophagram.  The esophagram was interpreted as showing no 
evidence of esophageal abnormality.  Specifically, there was 
no evidence of gastroesophageal reflux or hiatal hernia.  The 
impression was of no evidence of diagnostic abnormality.      

VAMC outpatient treatment records show that in February 2003, 
the appellant underwent an abdominal, right upper quadrant 
ultrasound.  The pertinent diagnosis was that there was 
diffuse, increased echogenicity of the liver parenchyma.  In 
addition, differential diagnosis included the following: 
fatty liver infiltration versus diffuse hepatocellular such 
as cirrhosis or hepatitis.  

In the instant case, it appears that the appellant has taken 
medication for his service-connected residuals of bilateral 
heel stress fractures.  In this regard, the Board notes that 
upon a review of the April 2002 VA examination report, 
although the examiner diagnosed dyspepsia, the questions of 
whether the appellant also had a liver disability, and 
whether the appellant's stomach and/or liver disability were 
caused or made worse by the medication that he was taking for 
his service-connected residuals of bilateral heel stress 
fractures were not addressed.  Therefore, in light of the 
above, the April 2002 VA examiner should be asked to review 
the examination report and provide an addendum which 
addresses the questions noted above.  If necessary, another 
examination should be conducted.  


The Board also notes that the appellant's representation must 
be clarified.  In this regard, in a September 2002 Statement 
in Support of Claim, the appellant revoked his appointment of 
the Disabled American Veterans (DAV) as his representative.  
See 38 C.F.R. §§ 20.603, 20.607 (2003).  However, the 
evidence of record shows that subsequent to the appellant's 
September 2002 revocation, the DAV continued to act as the 
appellant's representative, and submitted additional 
statements on behalf of the appellant.  Moreover, in May 
2003, the appellant testified at a videoconference hearing 
before the Board, and at that time, was represented by the 
DAV.  Under the circumstances of this case, further 
clarification of representation is warranted to assure that 
the appellant is accorded due process.  38 C.F.R. §§ 3.103, 
20.600 (2003).  Regulation provides that the appellant may 
have only one representative at a time before the VA, and 
that he may revoke a representative's authority to act on his 
behalf at any time.  38 C.F.R. §§ 20.601, 20.607 (2003).  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should contact the appellant 
to clarify the veteran's representative 
and if necessary, a current power of 
attorney should be obtained. 

2.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
stomach and liver disease, and hepatitis 
C at any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should contact the April 2002 VA 
examiner, and ask that the claims file be 
reviewed, including her earlier 
examination report.  Specifically, the 
examiner should review the VAMC 
outpatient treatment records dated in 
July 1991 (which show that the appellant 
was taking Tylenol for his arthritis 
because Ibuprofen had caused GI upset in 
the past), and January 1999 (which 
reflect that the appellant was diagnosed 
with chronic dyspepsia).  Following a 
review of the April 2002 VA examination 
report, and the entire evidence of 
record, the examiner must render an 
opinion as to whether the appellant 
currently has a stomach and/or liver 
disability, and if so, whether any 
currently diagnosed stomach and/or liver 
disability was caused or made worse by 
the medication that he was taking for his 
service-connected residuals of bilateral 
heel stress fractures.  If the examiner 
cannot render this opinion without resort 
to speculation, the report should so 
state.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  If the April 
2002 examiner finds that another 
examination is required to address these 
questions, such an examination should be 
scheduled.  The report prepared should be 
typed.        

5.  If the April 2002 VA examiner is no 
longer available, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an examination to determine the 
nature and etiology of any stomach and/or 
liver disability.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the VAMC outpatient treatment 
records dated in July 1991 (which show 
that the appellant was taking Tylenol for 
his arthritis because Ibuprofen had 
caused GI upset in the past), and January 
1999 (which reflect that the appellant 
was diagnosed with chronic dyspepsia), 
and the April 2002 VA examination report.  
All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether the 
appellant currently has a stomach and/or 
liver disability, and if so, whether any 
currently diagnosed stomach and/or liver 
disability was caused or made worse by 
the medication that he was taking for his 
service-connected residuals of bilateral 
heel stress fractures.  If the examiner 
cannot render this opinion without resort 
to speculation, the report should so 
state.  If no disability is found, or if 
there is no relationship to the 
appellant's medication that he took for 
his service-connected residuals of 
bilateral heel stress fractures, such 
findings and conclusions should be 
affirmatively stated.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The report prepared should be 
typed.          

6.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

8.  The RO should then review and re-
adjudicate the appellant's claims in 
light of the evidence added to the record 
since the November 2002 SOC was issued.  
The RO should consider all of the 
evidence of record, and any additional 
evidence obtained by the RO pursuant to 
this remand.  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


